Tadiaeerro, J.
The plaintiff snes on a promissory note, drawn payable to the order of J. J. McKever by Kaiser, and endorsed by the payee, and also-by J. M. Wells and the plaintiff himself.
The note is for $3,000, dated December 26th, 1865, ánd payable thirty days after date. It was duly protested at maturity for non-payment, and notices served upon the endorsers.
. The defence is, want of proper notice of protest, and a denial of the right of plaintiff to sue, as his endorsement upon the note shows that he had transferred it.
The plaintiff had judgment in the court below, and the defendant, Wells, appealed.
We think there was no error in the judgment appealed from.
It is well settled that the holder of a negotiable note or bill, even at the trial, may strike out any endorsements which are not stated in the declaration. Bayley on Bills, p. 106. ■ 12 L. 98. 16 L. 217. 9 R. 155. 5 A. 120.
The plaintiff’s action is only against the drawer, and the defendant, Wells, as endorser. The plaintiff, under the authorities cited, was npt bound to show a transfer of the note back to him.
*378Tlie notice to the defendant, Wells, as endorser, was properly served at his public office, by delivery to his private secretary.
It was not necessary to serve it at his domicil. Story on Promissory Notes, sec. 312; Story on Bills, sec. 297. 14 L. 494. 15 L. 51, 113, 115.
It is therefore 'ordered, adjudged and decreed that the judgment of the District Court be affirmed, the defendant and appellant paying costs of this appeal.